Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on October 13, 2020. Claims 51-70 are pending.

Response to Arguments
Applicant's arguments filed on October 13, 2020 have been fully considered but they are not persuasive. 

Applicant argues nowhere does Su discuss increasing a strength of association between keywords, and furthermore searching for results matching multiple keywords when the strength of association between the keywords is above a threshold minimum value, and searching for results matching a first keyword, without searching for results matching a second keyword, when the strength of association is below a threshold minimum value.

Applicant argument is not persuasive. First of all, the argument is different than what is being claimed. Applicant is encourage to clarify the claim. However, Su does teach increasing strength (see paragraph [0106]: content retriever module 606 sorts such content by the probabilities that such content relates to the matching trending topic (as determined by topic probability determination module 404) in descending order to provide the top-most sorted content to the user. In one embodiment, before sorting content 134, content retriever module 606 may be further configured to weight the probabilities that such content relates to the matching trending topic by the relative age of such content)), matching keywords (see paragraphs [0008], [0103], [0106]: topic matching module 604 identifies concepts and named entities), threshold value (see paragraph [0069], [0079]: compares the trending score obtained for each of the predefined number of topics (i.e., the deviation measure obtained for each of the predefined number of topics) to a threshold value). 

The double patenting rejection is maintained as TD has not been filed.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Objections
Claims 51-70 are objected to because of the following antecedent basis. The third limitations of independent clams recited “the second keyword”.  Appropriate correction is required. All dependent claims are objected based on their respective dependency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10068023 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 10068023 B2. The claim merely omits/add certain limitations. Even though the claims omit/add some limitations, that does not change the scope of the invention and would perform same functionality.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-70 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Su et al. (Pub. No. : US 20130110823 A1)

As to claim 51 Su teaches a method for updating associations between words in a search environment, the method comprising: 
identifying a plurality of communications over a network connection during a first period of time, wherein the plurality of communications comprises a first keyword (paragraph [0026], [0071], [0079]: identifying trending topic based on content received from one or more real-time data sources wherein the trending topics currently becoming popular with others wherein the trending score that exceeds a threshold value is identified as a trending topic); 
determining whether a rate at which communications within the plurality of communications are created during the first period exceeds a predetermined rate (paragraph [0079]: trending score that exceeds a threshold value is identified as a trending topic); 
in response to determining that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate, increasing a stored strength of association between the first keyword and the second keyword (paragraph [0115]: the retrieved content is sorted by the probabilities that such content relates to the matching trending topic in descending order, and the top-most sorted content is provided to the user); 
receiving, subsequent to the first period of time, a first search query that comprises the first keyword (Paragraph [0027]: user submit a search query or perform some other action to find such content); 
in response to receiving the first search query that comprises the first keyword:
determining whether the stored strength of association between the first keyword and the second keyword exceeds a predetermined minimum strength (paragraphs [0027], [0079], [0113], [0115]: identified concepts and/or named entities that have relevance values that exceed a threshold value are identified as matching trending topics and the retrieved content is sorted by the probabilities that such content relates to the matching trending topic in descending order, and the top-most sorted content is provided to the user); 
in response to determining that the stored strength of association exceeds the predetermined minimum strength, identifying search results matching the first keyword and the second keyword (paragraphs [0106], [0115]: the retrieved content is sorted by the probabilities that such content relates to the matching trending topic in descending order, and the top-most sorted content is provided to the user). 

As to claim 52 Su teaches determining that a predetermined amount of time has elapsed since increasing the stored strength of association between the first keyword and the second keyword; in response to determining that the predetermined amount of time has elapsed since increasing the strength of association, decreasing the stored strength of association between the first keyword and the second keyword (paragraph [0106]). 

As to claim 53 Su teaches receiving, after the predetermined time has elapsed, a second search query that comprises the first keyword; in response to receiving the second search query that comprises the first keyword: determining whether the stored strength of association exceeds the predetermined minimum strength; in response to determining that the stored strength of association does not exceed the predetermined minimum strength, searching for results matching the first keyword without searching for results matching the second keyword (paragraph [0079]). 

As to claim 54 Su teaches increasing the stored strength of association, in response to determining that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate, from a first strength that is lower than the predetermined minimum strength to a second strength that is greater than the predetermined minimum strength (paragraphs [0113], [0115]). 

As to claim 55 Su teaches the plurality of communications comprises one of: communications on an online social network, email messages, text messages, Internet communications, websites, mobile application communications, and/or communications received from a third-party data source (paragraph [0027]). 

As to claim 56 Su teaches determining whether the rate at which the communications within the plurality of communications are created exceeds the predetermined rate comprises, receiving, from a third party data source, third party data indicating that the rate at which the communications within the plurality of communications are created exceeds the predetermined rate (paragraphs [0079], [0113], [0115]). 

As to claim 57 Su teaches the communications in the plurality of communications are created by a plurality of users (paragraphs [0079], [0113], [0115]). 

As to claim 58 Su teaches storing the strength of association between the first keyword and the second keyword in a database, wherein the first keyword is associated with a first topic and the second keyword is associated with a second topic (paragraph [0115]). 

As to claim 59 Su teaches the strength of association between the first keyword and the second keyword is stored in a knowledge graph (paragraph [0068]). 

As to claim 60 Su teaches in response to determining that the stored strength of association exceeds the predetermined minimum strength, generating for display the search results matching the first keyword and the second keyword (paragraph [0115]).

	As to claims 61-70, they have similar limitations as of claims 51-60 above. Hence, they are rejected under the same rational as of claims 51-60 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169